Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This office action is in response to applicant’s communication filed on 06/16/22. Claims 1-20 are pending in this application. 
Claim Rejections Under 35 U.S.C. §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-9 and 18 are rejected under 35 U.S.C. §103 as being unpatentable over Liaw (US 20130270652 A1) and further in view of Liaw 2 (US 10157987 B1).
Regarding claim 1, Liaw and Liaw 2 disclose a method of manufacturing an integrated circuit device, comprising: doping a substrate with a first type dopant to form a well region (see fig 25 and para [0083] and [0084] disclosing n/p wells); forming a first semiconductor fin and a second semiconductor fin wider than the first semiconductor fin over the well region (see fins 1736/1738 wider than 1732/1734);
forming a first source/drain region of a second type dopant on the first semiconductor fin, the second type dopant is of a different conductivity type than the first type dopant (see e.g. n/p wells); and
forming a second source/drain region of the first type dopant on the second semiconductor fin (see para [0083] disclosing two source/drain regions). It would have been obvious to form the wells in accordance with common practice in SRAM devices.
	Liaw 2 discloses fin-based well straps. In particular, Liaw 2 discloses a p-type doped substrate (p-well) at fig 1a, col 4, ln 27. Further, Liaw and Liaw 2 disclose different widths for fins, See col 5, ln 28-56, an N-well in the p well, see element 14 in fig 1a, col 4, ln 24-25. Further, Liaw 2 discloses an p-well 12 within the pdoped substrate.
Liaw and Liaw 2 are the same or similar fields of endeavor. It would have been obvious to combine Liaw with Liaw 2. Liaw and Liaw2 may be combined by forming the device of Liaw in accordance with Liaw2 such that the combined device would have the arrangement of doped p/n doped wells. One having ordinary skill in the art would be motivated to combine Liaw and Liaw2 in order to  reducing the well-pick up resistance as described herein improves latch-up immunity of a memory array incorporating the fin-based well strap (see col 3, lns 18-21).
Regarding claim 5, Liaw and Liaw 2 disclose the method of claim 1, and Chen further discloses wherein the second semiconductor fin has a greater concentration of the P type dopant than the first semiconductor fin (see col 6, ln 34-38 disclosing greater doping concentration in different active regions).
Regarding claim 6, Liaw and Liaw 2 disclose the method of claim 1, wherein the p type dopant comprises boron (see para [0057] disclosing Boron).
Regarding claim 7, Liaw and Liaw 2 disclose the method of claim 1, wherein the first semiconductor fin is of a pass-gate transistor (see para [0075] disclosing pass-gate).
Regarding claim 8, Liaw and Liaw 2 disclose the method of claim 1, wherein the first semiconductor fin is of a pull-down transistor (see para [0087] disclosing pull-down).
Regarding claim 9, Liaw and Liaw 2 disclose the method of claim 1, wherein and the first semiconductor fin is a pull-up transistor(see para [0087] disclosing pull-down).
Regarding claim 18, Liaw and Liaw 2 disclose the method of claim 17, further comprising:
forming a fourth semiconductor fin extending upwardly from the n-type well region of the substrate, wherein the fourth semiconductor fin has a narrower width than the second semiconductor fin; and
forming a second source/drain structure on the fourth semiconductor fin, wherein the second source/drain structure has a different conductivity type than the n-type well region (see fig 1a, disclosing n-strap/pstrap in regions14/16).
Claims 2-4, 10, 17, 19 and 20 are rejected under 35 U.S.C. §103 as being unpatentable over Liaw, Liaw 2 and further in view of Chen (US 10134744 B1).
Regarding claim 2, Liaw and Liaw 2 disclose the method of claim 1, and Chen further discloses wherein the second semiconductor fin has a width in a range from about twice to about ten times a width of the first semiconductor fin (see col 5, ln 1-21 disclosing a range of channel lengths in connection with thickness of fins, see col 5, ln 55-65). Liaw and Chen are in the same or similar fields of endeavor. It would have been obvious to combine Liaw with Chen. Liaw and Chen may be combined by forming the Sram Device of Liaw with the techniques disclosed in Chen. One having ordinary skill in the art would be motivated to combine Liaw with Chen in order to connect bitlines with lower devices, i.e. in a memory device structure. 
Regarding claim 3, Liaw and Liaw 2 disclose the method of claim 1, Chen further disclosing:
forming a source/drain via over the second source/drain region, wherein when in a plan view, the second semiconductor fin encloses the via (see fig 5, disclosing source/drain regions 106 with connection vias).
Liaw and Chen are in the same or similar fields of endeavor. It would have been obvious to combine Liaw with Chen. Liaw and Chen may be combined by forming the Sram Device of Liaw with the techniques disclosed in Chen. One having ordinary skill in the art would be motivated to combine Liaw with Chen in order to connect bitlines with lower devices, i.e. in a memory device structure. 
Regarding claim 4, Liaw and Liaw 2 disclose the method of claim 1, Liaw further discloses: forming a conductive line extending along a lengthwise direction of the second semiconductor fin and electrically connected to the second source/drain region, wherein the second semiconductor fin has a wider width than the conductive line (see fig 1, disclosing W being about double L and wider than 200 by about 2x, and over source/drain regions 106). Liaw and Chen are in the same or similar fields of endeavor. It would have been obvious to combine Liaw with Chen. Liaw and Chen may be combined by forming the Sram Device of Liaw with the techniques disclosed in Chen. One having ordinary skill in the art would be motivated to combine Liaw with Chen in order to connect bitlines with lower devices, i.e. in a memory device structure. 
Regarding claim 10, Liaw and Liaw 2 disclose the method of claim 1, and Chen further discloses forming a third semiconductor fin over the ptype well region, wherein the third semiconductor fin is electrically connected to the second semiconductor fin and has a narrower width than the second semiconductor fin (see fig 1, disclosing at least three different devices with different fin widths: 120-180).
Liaw and Chen are in the same or similar fields of endeavor. It would have been obvious to combine Liaw with Chen. Liaw and Chen may be combined by forming the Sram Device of Liaw with the techniques disclosed in Chen. One having ordinary skill in the art would be motivated to combine Liaw with Chen in order to connect bitlines with lower devices, i.e. in a memory device structure. 
Regarding claim 17, Liaw and Liaw 2 disclose a method, comprising: forming first, second, and third semiconductor fins extending upwardly from an Nwell region of a substrate (see fins 1736/1738), wherein the second semiconductor fin is between the first and third semiconductor fins and has a wider width than the first and third semiconductor fins (see fins 1736/1738 wider than 1732/1734); forming a gate structure extending across the first, second, and third semiconductor fins (see para [0085] disclosing gates formed over fins); and forming a first source/drain structure on the first, second, and third semiconductor fins, wherein the first source/drain structure on the first, second, and third semiconductor fins on the n-type well region is doped with a n-type (see para [0083] disclosing two source/drain regions with dopants). See also Liaw regions 14/16 where source drain regions are n-doped, see also region 40a, disclosing n-doped region, see col 11, ln 32-33.
Liaw 2 discloses fin-based well straps. In particular, Liaw 2 discloses a p-type doped substrate (p-well) at fig 1a, col 4, ln 27. Further, Liaw and Liaw 2 disclose different widths for fins, See col 5, ln 28-56, an N-well in the p well, see element 14 in fig 1a, col 4, ln 24-25. Further, Liaw 2 discloses an p-well 12 within the pdoped substrate.
Liaw and Liaw 2 are the same or similar fields of endeavor. It would have been obvious to combine Liaw with Liaw 2. Liaw and Liaw2 may be combined by forming the device of Liaw in accordance with Liaw2 such that the combined device would have the arrangement of doped p/n doped wells. One having ordinary skill in the art would be motivated to combine Liaw and Liaw2 in order to  reducing the well-pick up resistance as described herein improves latch-up immunity of a memory array incorporating the fin-based well strap (see col 3, lns 18-21).

Regarding claim 19, Liaw and Liaw 2 disclose the method of claim 17, further comprising: and Chen further discloses forming a source/drain via over the first source/drain structure, wherein the source/drain via has a narrower width than the second semiconductor fin along a lengthwise direction of the gate structure (see vias 200 being smaller and narrower than  L and W of bitlines and fins).
Liaw and Chen are in the same or similar fields of endeavor. It would have been obvious to combine Liaw with Chen. Liaw and Chen may be combined by forming the Sram Device of Liaw with the techniques disclosed in Chen. One having ordinary skill in the art would be motivated to combine Liaw with Chen in order to connect bitlines with lower devices, i.e. in a memory device structure. 
Regarding claim 20, Liaw and Liaw 2 disclose the method of claim 17, further comprising: and Chen further discloses forming a conductive line extending along a lengthwise direction of the second semiconductor fin and electrically connected to the second semiconductor fin, wherein the conductive line has a width narrower than the second semiconductor fin and wider than the first and third semiconductor fins (see fig 5, where the width of the fins W are disclosed to be wider than conductive lines L). Liaw and Chen are in the same or similar fields of endeavor. It would have been obvious to combine Liaw with Chen. Liaw and Chen may be combined by forming the Sram Device of Liaw with the techniques disclosed in Chen. One having ordinary skill in the art would be motivated to combine Liaw with Chen in order to connect bitlines with lower devices, i.e. in a memory device structure. 

Allowable Subject Matter
Claim 11 was previously indicated to be allowable.
Claims 12-16 depend from claim 11 and are also allowable.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD CHIN whose telephone number is (571)270-1827. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571) 270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDWARD CHIN/               Primary Examiner, Art Unit 2813